Strahan, C. J.
— Enough appears <en the pleadings and papers accompanying them to show that the plaintiff is entitled to maintain this suit. The plaintiff is threatened with separate liabilities on claims which are substantially one and the same, which entitled such party to maintain the suit. By means of such suit a plaintiff may compel trvo or more persons who severally claim the same thing, debt or duty from the party liable therefor, to litigate the title thereto between themselves, the party liable having incurred no independent liability to any of the claimants, and being merely in the position of a stakeholder, without interest in the matter himself. (11 Am. & Eng. Ency. of Law, 494, title, “ Interpleader.”)'
Ames & Detrick commenced their attachment proceedings long after the appointment of the receiver of Grant’s propperty and assets. So far, then, as the right to the possession of this money is concerned, as between the receiver and Ames & Detrick, it is one of priority. Ames & Detrick claim no right to this money, or any portion of it, except by virtue of their attachment and garnishment of the plaintiff. Those proceedings were taken long after McCully was appointed receiver. It is said in Beach on Receivers, § 200, that the courts have now, as a rule, come to the conclusion that the title of a receiver on his appointment dates back to the time of granting the order, even though certain preliminary conditions must first be performed and the receiver remains out of possession pending such performance.
The decree of the court below must, therefore, be reversed, and a decree be entered here that the plaintiff pay and deliver the money in question into the hands of the receiver, and that upon such payment he be exonerated from all claim or liability to either of the defendants on account thereof.